Hudson City Sav. Bank v DePasquale (2020 NY Slip Op 08046)





Hudson City Sav. Bank v DePasquale


2020 NY Slip Op 08046


Decided on December 30, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 30, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
ANGELA G. IANNACCI, JJ.


2016-10158
 (Index No. 59466/15)

[*1]Hudson City Savings Bank, etc., respondent,
vNeil H. DePasquale, et al., appellants, et al., defendants.


Clair & Gjertsen, White Plains, NY (Nicole M. Black of counsel), for appellants.
Cohn & Roth, Mineola, NY (Kevin T. MacTiernan of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendants Neil H. DePasquale and Deborah L. DePasquale appeal from an order of the Supreme Court, Westchester County (Orazio R. Bellantoni, J.), dated August 18, 2016. The order, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against those defendants, to strike their answer, and for an order of reference.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal from the order must be dismissed because the right of direct appeal therefrom terminated with entry of a judgment of foreclosure and sale in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the related appeal from the judgment of foreclosure and sale (see CPLR 5501[a][1]; Hudson City Sav. Bank v DePasquale, ___ AD3d ___ [Appellate Division Docket Nos. 2019-06653, 2019-06654; decided herewith]).
RIVERA, J.P., COHEN, HINDS-RADIX and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court